        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 1 of 15



 1   BETSY C. MAINIFOLD (SBN 182450)
     RACHELE R. BYRD (SBN 190634)
 2   MARISA C. LIVESAY (SBN 223247)
     BRITTANY N. DEJONG (SBN 258766)
 3   WOLF HALDENSTEIN ADLER
       FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
 5   San Diego, CA 92101
     Telephone: (619) 239-4599
 6   Facsimile: (619) 234-4599
     manifold@whafh.com
 7   byrd@whafh.com
     livesay@whafh.com
 8   dejong@whafh.com

 9   Attorneys for Plaintiff
10   [Additional Counsel on Signature Page]

11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13   SHIVA STEIN,                           )      Case No.
                                            )
14                                          )
                        Plaintiff,
15                                          )
                                            )      COMPLAINT FOR VIOLATIONS OF
             v.                             )      SECTIONS 14(a) AND 20(a) OF THE
16
                                            )      SECURITIES EXCHANGE ACT OF
17   VARIAN MEDICAL SYSTEMS, INC., DOW )           1934
     R. WILSON, R. ANDREW ECKERT, DAVID )
18   J. ILLINGWORTH, JEAN-LUC BUTEL,        )      DEMAND FOR JURY TRIAL
     ANAT ASHKENAZI, REGINA E. DUGAN        )
19   PH.D., JUDY BRUNER, JEFFREY R.         )
     BALSER, M.D., PH.D., PHIL FEBBO, M.D., )
20   and MICHELLE LE BEAU, M.S., PH.D.,     )
                                            )
21                     Defendants.          )
                                            )
22                                          )
                                            )
23
24
25
26
27
28




                            COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                          AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 2 of 15



 1          Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following allegations against
 2   Varian Medical Systems, Inc. (“Varian” or the “Company”) and the members of the board of
 3   directors of Varian (the “Board” or “Individual Defendants,” along with Varian, collectively referred
 4   to as the “Defendants”), for their violations of Sections 14(a) and 20(a) of the Securities Exchange
 5   Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-
 6   9, and Regulation G, 17 C.F.R. § 244.100 in connection with the proposed acquisition (the “Proposed
 7   Transaction”) of Varian by affiliates of Siemens Healthineers AG (“Siemens”). The allegations in
 8   this complaint are based on the personal knowledge of Plaintiff as to herself and on information and
 9   belief (including the investigation of counsel and review of publicly available information) as to all
10   other matters stated herein.
11                                           INTRODUCTION
12          1.     This is an action brought by Plaintiff to enjoin the Proposed Transaction whereby
13   Falcon Sub Inc. (“Merger Sub”), a wholly owned subsidiary of Siemens Healthineers Holding I
14   GmbH (“Holdco”), an affiliate of Siemens, will merge with and into Varian, with Varian continuing
15   as the surviving corporation and as a direct wholly owned subsidiary of Holdco and an indirect
16   wholly owned subsidiary of Siemens, in the Proposed Transaction for $177.50 in cash for each Varian
17   share owned (the “Merger Consideration”). The Board has unanimously recommended to the
18   Company’s stockholders that they vote for the Proposed Transaction at the special meeting of the
19   Varian shareholders.
20           2.    To convince Varian stockholders to vote in favor of the Proposed Transaction, on
21   August 28, 2020, the Board authorized the filing of a materially incomplete and misleading
22   Preliminary Proxy Statement on Schedule 14A (the “Proxy Statement”) with the Securities and
23   Exchange Commission (“SEC”). The Proxy Statement violates Sections 14(a) and 20(a) of the
24   Exchange Act by noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and
25   17 C.F.R. § 240.14a-9, respectively).
26           3.    Defendants have failed to disclose certain material information necessary for Varian
27   stockholders to properly assess the fairness of the Proposed Transaction, thereby violating SEC rules
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -1-
        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 3 of 15



 1   and regulations and rendering certain statements in the Proxy Statement materially incomplete and
 2   misleading.
 3           4.    In particular, the Proxy Statement contains materially incomplete and misleading
 4   information concerning the financial forecasts for the Company prepared and relied upon by the
 5   Board in recommending to the Company’s stockholders that they vote in favor of the Proposed
 6   Transaction. The same forecasts were used by Varian’s financial advisor, Goldman Sachs & Co. LLC
 7   (“Goldman Sachs”) in conducting their valuation analyses in support of their fairness opinions. The
 8   Proxy Statement also contains materially incomplete and misleading information concerning certain
 9   financial analyses performed by Goldman Sachs.
10           5.    The material information that has been omitted from the Proxy Statement must be
11   disclosed prior to the forthcoming stockholder vote in order to allow the stockholders to make an
12   informed decision regarding the Proposed Transaction.
13           6.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
14   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’
15   violations of Regulation G and Rule 14a-9. Plaintiff seeks to enjoin Defendants from holding the
16   stockholders vote on the Proposed Transaction and taking any steps to consummate the Proposed
17   Transaction unless, and until, all material information discussed below is disclosed to Varian
18   stockholders sufficiently in advance of the vote on the Proposed Transaction or, in the event the
19   Proposed Transaction is consummated without corrective disclosures, to recover damages resulting
20   from Defendants’ violations of the Exchange Act.
21                                     JURISDICTION AND VENUE
22           7.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act
23   (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations
24   of Section 14(a) and 20(a) of the Exchange Act.
25           8.    This Court has personal jurisdiction over each defendant named herein because each
26   defendant is either a corporation that does sufficient business in California or an individual who has
27   sufficient minimum contacts with California to render the exercise of jurisdiction by the California
28   courts permissible under traditional notions of fair play and substantial justice. All of the Defendants


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -2-
        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 4 of 15



 1   conduct business and/or maintain offices in California. The corporate office of Varian is located at
 2   3100 Hansen Way, Palo Alto, California 94304.
 3            9.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
 4   § 78aa, as well as under 28 U.S.C. § 1391, because Varian is headquartered in this District.
 5                                                  PARTIES
 6            10.   Plaintiff has owned the common stock of Varian since prior to the announcement of the
 7   Proposed Transaction herein complained of and continues to own this stock.
 8            11.   Varian is a corporation duly organized and existing under the laws of Delaware and
 9   maintains its principal offices in Palo Alto, California. Varian is, and at all relevant times hereto was,
10   listed and traded on the NASDAQ Stock Exchange under the symbol “VAR.”
11            12.   Defendant Dow R. Wilson is the Company’s President and Chief Executive Officer
12   since 2012 and has been a member of the Board since that date.
13            13.   Defendant R. Andrew Eckert is the Chairman of the Board and has been a member of
14   the Board since 2004.
15            14.   Defendant David J. Illingworth has been a member of the Board since 2011.
16            15.   Defendant Jean-Luc Butel has been a member of the Board since 2017.
17            16.   Defendant Anat Ashkenazi has been a member of the Board since 2018.
18            17.   Defendant Regina E. Dugan, Ph.D. has been a member of the Board since 2013.
19            18.   Defendant Judy Bruner has been a member of the Board since 2016.
20            19.   Defendant Jeffrey R. Balser, M.D., Ph.D. has been a member of the Board since 2018.
21            20.   Defendant Phil Febbo, M.D. has been a member of the Board since 2019.
22            21.   Defendant Michelle Le Beau, M.S., Ph.D. has been a member of the Board since 2019.
23            22.   The Defendants referred to in paragraphs 12-21 are collectively referred to herein as the
24   “Individual Defendants” and/or the “Board.”
25            23.   The Defendants referred to in paragraphs 11-21 are collectively referred to herein as the
26   “Defendants.”
27
28


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                           -3-
        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 5 of 15



 1                                 SUBSTANTIVE ALLEGATIONS
 2   The Proposed Transaction
 3          24.   On August 2, 2020, Varian announced that it had entered into the Agreement and Plan
 4   of Merger (the “Merger Agreement”):
 5
 6          PALO ALTO, Calif., Aug. 2, 2020 /PRNewswire/ -- Varian (NYSE: VAR) today
            announced that it has entered into a definitive agreement to combine with Siemens
 7          Healthineers AG (Frankfurt: SHL) in an all-cash transaction valued at $16.4 billion
            on a fully diluted basis. Under the terms of the agreement, which has been
 8          unanimously approved by Varian's Board of Directors, Siemens Healthineers will
 9          acquire all outstanding shares of Varian for $177.50 per share in cash, representing a
            premium of approximately 42% to the 30-day volume weighted average closing price
10          of Varian's common stock as of July 31, 2020, the last trading day prior to the
            announcement of the transaction, and a premium of approximately 24% to the
11          closing price of Varian's common stock on July 31, 2020.
12
            The combination will create a multi-disciplinary global healthcare leader with the
13          most comprehensive cancer care portfolio in the industry. The combined company
            will offer an integrated platform of end-to-end oncology solutions to address the
14          entire continuum of cancer care, from screening and diagnosis to care delivery and
15          post-treatment survivorship. By bringing together the highly complementary
            diagnostic tools, imaging, radiotherapy and AI capabilities across both companies,
16          Varian and Siemens Healthineers will lead the digital transformation of oncology
            healthcare, enabling more efficient diagnosis, increased treatment quality and access,
17
            personalized precision cancer care, and improved outcomes for millions of patients
18          worldwide.

19          "Today's announcement represents an important milestone in our company's history,
            and our Board is confident that this is the right path forward for Varian," said Dow
20
            Wilson, President and Chief Executive Officer of Varian. "In addition to delivering
21          immediate and compelling value to our shareholders, the combination with Siemens
            Healthineers brings us even closer to realizing our transformative vision of a world
22          without fear of cancer. Siemens Healthineers' innovative leadership in detection and
            diagnosis will extend our ability to serve clinicians and patients from the very first
23
            stage in the fight against cancer. And, we will be positioned to transform care for a
24          greater number of patients worldwide."

25          Wilson continued, "Varian's innovative and patient-centric culture has enabled us to
26          become an iconic leader in radiotherapy and multi-disciplinary cancer care, with a
            trusted global brand and strong customer loyalty. Siemens Healthineers values our
27          talented and engaged employees and recognizes the strength of the Varian brand, our
            cutting-edge portfolio, and the relationships we've nurtured. We are thrilled to
28          partner with them to extend our renowned customer care to reach more patients


                            COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                          AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                     -4-
        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 6 of 15



 1           around the world. With Siemens Healthineers, we can accelerate our vision,
             meaningfully increase our patient care impact and broaden opportunities for our
 2
             employees as part of a larger and more diversified organization."
 3
             Dr. Bernd Montag, CEO of Siemens Healthineers AG said, "With this combination
 4           of two leading companies we make two leaps in one step: A leap in the fight against
 5           cancer and a leap in our overall impact on healthcare. This decisive moment in the
             history of our companies means more hope and less uncertainty for patients, an even
 6           stronger partner for our customers, and for society more effective and efficient
             medical care. Together with Varian's outstanding and passionate employees, we will
 7           shape the future of healthcare more than ever before."
 8
             The transaction is expected to close in the first half of calendar year 2021, subject to
 9           approval by Varian shareholders, receipt of regulatory approvals and other customary
             closing conditions.
10
11           Varian has established strong brand recognition, and expects to continue to operate
             under the Varian name as an independent company within Siemens Healthineers
12           following the completion of the transaction.
13           Third Quarter Fiscal Year 2020 Financial Results
14
             In a separate press release issued today, Varian announced financial results for its
15           third quarter fiscal year 2020.
16
             Advisors
17
             Goldman Sachs & Co. LLC is serving as exclusive financial advisor to Varian and
18           Wachtell, Lipton, Rosen & Katz is serving as legal counsel.
19
     The Materially Misleading and Incomplete Solicitation Statement
20
            25.      On August 28, 2020, Defendants caused the Proxy Statement to be filed with the SEC
21
     in connection with the Proposed Transaction. The Proxy Statement solicits the Company’s
22
     shareholders to vote in favor of the Proposed Transaction. Defendants were obligated to carefully
23
     review the Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to
24
     ensure that it did not contain any material misrepresentations or omissions. However, the Proxy
25
     Statement misrepresents and/or omits material information that is necessary for the Company’s
26
     shareholders to make an informed decision concerning whether to vote in favor of the Proposed
27
     Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -5-
        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 7 of 15



 1   Financial Forecasts
 2          26.      The Proxy Statement discloses tables for the Management Case and a Management
 3   Sensitivity Case (the “Projections”). However, the Proxy Statement fails to provide material
 4   information concerning these financial forecasts, which were developed by the Company’s
 5   management and relied upon by the Board in recommending that the shareholders vote in favor of the
 6   Proposed Transaction. Proxy Statement at 52. These financial forecasts were also relied upon by the
 7   Company’s financial advisor, Goldman Sachs, in rendering its fairness opinion.
 8          27.      With respect to the Projections, the Proxy Statement fails to provide: (i) the value of
 9   certain line items used to calculate (a) Adjusted Operating Earnings, (b) Net Income, (c) Adjusted
10   EPS, (d) Adjusted EBIT, and (e) Unlevered Free Cash Flow, all non-GAAP measures; and (ii) a
11   reconciliation to their most comparable GAAP measures, in direct violation of Regulation G and
12   consequently Section 14(a). Proxy Statement at 53-54.
13          28.      The SEC has indicated that if the most directly comparable GAAP measure is not
14   accessible on a forward-looking basis, the company must disclose that fact, provide any reconciling
15   information that is available without unreasonable effort, identify any unavailable information and
16   disclose the probable significance of that information. A company is permitted to provide the
17   projected non-GAAP measure, omit the quantitative reconciliation and qualitatively explain the types
18   of gains, losses, revenues or expenses that would need to be added to or subtracted from the non-
19   GAAP measure to arrive at the most directly comparable GAAP measure, without attempting to
20   quantify all those items.
21          29.      When a company discloses non-GAAP financial measures in a registration statement
22   that were relied on by a board of directors to recommend that shareholders exercise their corporate
23   suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates, also
24   disclose all forecasts and information necessary to make the non-GAAP measures not misleading, and
25   must provide a reconciliation (by schedule or other clearly understandable method) of the differences
26   between the non-GAAP financial measure disclosed or released with the most comparable financial
27   measure or measures calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100.
28          30.      Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -6-
         Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 8 of 15



 1   measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has stated
 2   that the frequent use by publicly traded companies of unique company-specific, non-GAAP financial
 3   measures (as Varian included in the Proxy Statement here), implicates the centerpiece of the SEC’s
 4   disclosures regime:
 5
             In too many cases, the non-GAAP information, which is meant to supplement the
 6           GAAP information, has become the key message to investors, crowding out and
             effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
 7           Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and I,
 8           along with other members of the staff, have spoken out frequently about our concerns
             to raise the awareness of boards, management and investors. And last month, the
 9           staff issued guidance addressing a number of troublesome practices which can make
             non-GAAP disclosures misleading: the lack of equal or greater prominence for
10           GAAP measures; exclusion of normal, recurring cash operating expenses;
11           individually tailored non-GAAP revenues; lack of consistency; cherrypicking; and
             the use of cash per share data. I strongly urge companies to carefully consider this
12           guidance and revisit their approach to non-GAAP disclosures. I also urge again, as I
             did last December, that appropriate controls be considered and that audit committees
13           carefully oversee their company’s use of non-GAAP measures and disclosures.1
14          31.      The SEC has repeatedly emphasized that disclosure of non-GAAP forecasts can be
15   inherently misleading and has therefore heightened its scrutiny of the use of such forecasts.2 Indeed,
16   the SEC’s Division of Corporation Finance released a new and updated Compliance and Disclosure
17   Interpretation (“C&DI”) on the use of non-GAAP financial measures to clarify the extremely narrow
18   and limited circumstances, known as the business combination exemption, where Regulation G would
19   not apply.3
20
     1
             Mary Jo White, Keynote Address, International Corporate Governance Network Annual
21   Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
22   GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
     speech.html (last visited Aug. 31, 2020) (emphasis added).
23   2
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
24   Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE AND FINANCIAL
     REGULATION (June 24, 2016), https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
25   measures-the-secs-evolving-views/ (last visited Aug. 31, 2020); Gretchen Morgenson, Fantasy Math
     Is Helping Companies Spin Losses Into Profits, N.Y. TIMES, Apr. 22, 2016,
26
     http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-
27   profits.html?_r=0 (last visited Aug. 31, 2020).
     3
28            Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE COMMISSION (Apr. 4,
     2018), https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited Aug. 31,

                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -7-
        Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 9 of 15



 1            32.    More importantly, the C&DI clarifies when the business combination exemption does
 2   not apply:
 3
              There is an exemption from Regulation G and Item 10(e) of Regulation S-K for non-
 4            GAAP financial measures disclosed in communications subject to Securities Act
              Rule 425 and Exchange Act Rules 14a-12 and 14d-2(b)(2); it is also intended to
 5            apply to communications subject to Exchange Act Rule 14d-9(a)(2). This exemption
 6            does not extend beyond such communications. Consequently, if the same non-GAAP
              financial measure that was included in a communication filed under one of those
 7            rules is also disclosed in a Securities Act registration statement, proxy statement, or
              tender offer statement, this exemption from Regulation G and Item 10(e) of
 8            Regulation S-K would not be available for that non-GAAP financial measure.4
 9            33.    Thus, the C&DI makes clear that the so-called “business combination” exemption
10   from the Regulation G non-GAAP to GAAP reconciliation requirement applies solely to the extent
11   that a third-party, such as a financial advisor, has utilized projected non-GAAP financial measures to
12   render a report or opinion to the Board. To the extent the Board also examined and relied on internal
13   financial forecasts to recommend a transaction, Regulation G applies.
14             34.   Thus, to bring the Proxy Statement into compliance with Regulation G as well as cure
15   the materially misleading nature of the forecasts under SEC Rule 14a-9 as a result of the omitted
16   information, Defendants must provide a reconciliation table of the non-GAAP measures to the most
17   comparable GAAP measures.
18   Financial Analyses
19             35.   With respect to Goldman Sachs’s Illustrative Present Value of Future Share Price
20   Analysis, the Proxy Statement fails to disclose (i) Goldman’s basis for applying price to forward
21   earnings per share multiples of 23.5x to 28.5x to adjusted earnings per share of common stock
22   estimates for each of the fiscal years 2022 to 2024; and (ii) inputs underlying the discount rate of
23   7.56%.
24             36.   With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis, the
25   Proxy Statement fails to disclose: (i) the basis for Goldman Sachs’s selection of the discount rate
26
27   2020). To be sure, there are other situations where Regulation G would not apply but are not
     applicable here.
      4
28      Id.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -8-
       Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 10 of 15



 1   ranging from 8.00% to 9.00%; (ii) the basis for Goldman Sachs’s selection of the range of perpetual
 2   growth rates ranging from 2.25% to 2.75%; and (iii) the total outstanding fully-diluted shares of
 3   Company common stock, as provided by the Company management, and the as-of date for the
 4   accounting of the outstanding common stock.
 5             37.   With respect to Goldman Sachs’s Premia Analysis, the Proxy Statement fails to
 6   disclose (i) the acquisitions observed by Goldman, (ii) the transaction values for the acquisitions; and
 7   (iii) the premia represented by the prices per share paid in the transactions.
 8             38.   In sum, the Proxy Statement independently violates both: (i) Regulation G, which
 9   requires a presentation and reconciliation of any non-GAAP financial measure to their most directly
10   comparable GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information renders
11   certain statements, discussed above, materially incomplete and misleading. As the Proxy Statement
12   independently contravenes the SEC rules and regulations, Defendants violated Section 14(a) and
13   Section 20(a) of the Exchange Act by filing the Proxy Statement to garner votes in support of the
14   Proposed Transaction from Varian shareholders.
15             39.   Absent disclosure of the foregoing material information prior to the special
16   shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be able to make a fully
17   informed decision regarding whether to vote in favor of the Proposed Transaction, and she is thus
18   threatened with irreparable harm, warranting the injunctive relief sought herein.
19
                                     FIRST CAUSE OF ACTION
20
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
21                         and 17 C.F.R. § 244.100 Promulgated Thereunder)

22             40.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

23   herein.

24             41.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use of

25   the mails or by any means or instrumentality of interstate commerce or of any facility of a national

26   securities exchange or otherwise, in contravention of such rules and regulations as the Commission

27   may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

28   solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -9-
       Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 11 of 15



 1   any security (other than an exempted security) registered pursuant to section 78l of this title.” 15
 2   U.S.C. § 78n(a)(1).
 3             42.   As set forth above, the Proxy Statement omits information required by SEC
 4   Regulation G, 17 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G
 5   among other things, requires an issuer that chooses to disclose a non-GAAP measure to provide a
 6   presentation of the “most directly comparable” GAAP measure, and a reconciliation “by schedule or
 7   other clearly understandable method” of the non-GAAP measure to the “most directly comparable”
 8   GAAP measure. 17 C.F.R. § 244.100(a).
 9             43.   The failure to reconcile the numerous non-GAAP financial measures included in the
10   Proxy Statement violates Regulation G and constitutes a violation of Section 14(a).
11                                 SECOND CAUSE OF ACTION
12             (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                               and Rule 14a-9 Promulgated Thereunder)
13
               44.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth
14
     herein.
15
               45.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
16
     statements that contain “any statement which, at the time and in the light of the circumstances under
17
     which it is made, is false or misleading with respect to any material fact, or which omits to state any
18
     material fact necessary in order to make the statements therein not false or misleading.” 17 C.F.R. §
19
     240.14a-9.
20
               46.   Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]
21
     public a non-GAAP financial measure that, taken together with the information accompanying that
22
     measure . . . contains an untrue statement of a material fact or omits to state a material fact necessary
23
     in order to make the presentation of the non-GAAP financial measure . . . not misleading.” 17 C.F.R.
24
     § 244.100(b).
25
               47.   Defendants have issued the Proxy Statement with the intention of soliciting
26
     shareholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized
27
     the dissemination of the Proxy Statement, which fails to provide critical information regarding,
28
     amongst other things, the financial forecasts for the Company.

                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         - 10 -
       Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 12 of 15



 1            48.    In so doing, Defendants made untrue statements of fact and/or omitted material facts
 2   necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue
 3   of their roles as officers and/or directors, were aware of the omitted information but failed to disclose
 4   such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,
 5   as they had reasonable grounds to believe material facts existed that were misstated or omitted from
 6   the Proxy Statement, but nonetheless failed to obtain and disclose such information to shareholders
 7   although they could have done so without extraordinary effort.
 8            49.    The Individual Defendants knew or were negligent in not knowing that the Proxy
 9   Statement is materially misleading and omits material facts that are necessary to render it not
10   misleading. The Individual Defendants undoubtedly reviewed and relied upon the omitted
11   information identified above in connection with their decision to approve and recommend the
12   Proposed Transaction.
13            50.    The Individual Defendants knew or were negligent in not knowing that the material
14   information identified above has been omitted from the Proxy Statement, rendering the sections of the
15   Proxy Statement identified above to be materially incomplete and misleading.
16            51.    The Individual Defendants were, at the very least, negligent in preparing and
17   reviewing the Proxy Statement. The preparation of a registration statement by corporate insiders
18   containing materially false or misleading statements or omitting a material fact constitutes negligence.
19   The Individual Defendants were negligent in choosing to omit material information from the Proxy
20   Statement or failing to notice the material omissions in the Proxy Statement upon reviewing it, which
21   they were required to do carefully as the Company’s directors. Indeed, the Individual Defendants
22   were intricately involved in the process leading up to the signing of the Merger Agreement and the
23   preparation of the Company’s financial forecasts.
24            52.    Varian is also deemed negligent as a result of the Individual Defendants’ negligence
25   in preparing and reviewing the Proxy Statement.
26            53.    The misrepresentations and omissions in the Proxy Statement are material to Plaintiff,
27   who will be deprived of her right to cast an informed vote if such misrepresentations and omissions
28   are not corrected prior to the vote on the Proposed Transaction.


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         - 11 -
       Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 13 of 15



 1             54.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
 2   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
 3   Defendants’ actions threaten to inflict.
 4                                    THIRD CAUSE OF ACTION
                                 (Against the Individual Defendants for
 5                           Violations of Section 20(a) of the Exchange Act)
 6             55.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

 7   herein.

 8             56.   The Individual Defendants acted as controlling persons of Varian within the meaning

 9   of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

10   directors of Varian, and participation in and/or awareness of the Company’s operations and/or

11   intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

12   filed with the SEC, they had the power to influence and control and did influence and control, directly

13   or indirectly, the decision making of the Company, including the content and dissemination of the

14   various statements that Plaintiff contends are materially incomplete and misleading.

15             57.   Each of the Individual Defendants was provided with or had unlimited access to

16   copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

17   and/or shortly after these statements were issued and had the ability to prevent the issuance of the

18   statements or cause the statements to be corrected.

19             58.   In particular, each of the Individual Defendants had direct and supervisory

20   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had the

21   power to control or influence the particular transactions giving rise to the Exchange Act violations

22   alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

23   recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

24   were thus directly involved in preparing the Proxy Statement.

25             59.   In addition, as the Proxy Statement sets forth at length, and as described herein, the

26   Individual Defendants were involved in negotiating, reviewing, and approving the Merger

27   Agreement. The Proxy Statement purports to describe the various issues and information that the

28   Individual Defendants reviewed and considered. The Individual Defendants participated in drafting


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 12 -
       Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 14 of 15



 1   and/or gave their input on the content of those descriptions.
 2             60.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
 3   the Exchange Act.
 4             61.   As set forth above, the Individual Defendants had the ability to exercise control over
 5   and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their acts
 6   and omissions as alleged herein. By virtue of their positions as controlling persons, these Defendants
 7   are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
 8   Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
 9             62.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
10   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
11   Defendants’ actions threaten to inflict.
12                                         RELIEF REQUESTED
13             WHEREFORE, Plaintiff demands judgment against Defendants as follows:
14             A.    Preliminarily and permanently enjoining Defendants and their counsel, agents,
15   employees and all persons acting under, in concert with, or for them, from proceeding with,
16   consummating, or closing the Proposed Transaction, unless and until the Company discloses the
17   material information discussed above which has been omitted from the Proxy Statement;
18             B.    In the event that the proposed transaction is consummated, rescinding it and setting it
19   aside, or awarding rescissory damages;
20             C.    Awarding compensatory damages against Defendants, individually and severally, in
21   an amount to be determined at trial, together with pre-judgment and post-judgment interest at the
22   maximum rate allowable by law, arising from the Proposed Transaction;
23             D.    Awarding Plaintiff the costs and disbursements of this action and reasonable
24   allowances for fees and expenses of Plaintiff’s counsel and experts; and
25             E.    Granting Plaintiff such other and further relief as the Court may deem just and
26   proper.
27                                     DEMAND FOR JURY TRIAL
28             Plaintiff hereby demands a trial by jury.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 13 -
       Case 3:20-cv-06140-JCS Document 1 Filed 08/31/20 Page 15 of 15



 1   DATED: August 31, 2020                     WOLF HALDENSTEIN ADLER
 2                                               FREEMAN & HERZ LLP

 3                                              By:    /s/ Rachele R. Byrd
                                                      RACHELE R. BYRD
 4
                                                BETSY C. MANIFOLD
 5                                              RACHELE R. BYRD
                                                MARISA C. LIVESAY
 6                                              BRITTANY N. DEJONG
                                                750 B Street, Suite 1820
 7                                              San Diego, CA 92101
                                                Telephone: (619) 239-4599
 8                                              Facsimile: (619) 234-4599
 9                                              manifold@whafh.com
                                                byrd@whafh.com
10                                              livesay@whafh.com
                                                dejong@whafh.com
11
                                                Of Counsel:
12
                                                WOLF HALDENSTEIN ADLER
13
                                                 FREEMAN & HERZ LLP
14                                              GLORIA KUI MELWANI
                                                270 Madison Avenue
15                                              New York, NY 10016
                                                Telephone: (212) 545-4600
16                                              Facsimile: (212) 686-0114
17                                              Counsel for Plaintiff
18
19
20
21
22
23
24
25
26
     26655
27
28


                         COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                       AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                             - 14 -
